Citation Nr: 0402004	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  96-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955 and from April 1955 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which 
granted, in pertinent part, service connection for hearing 
loss and tinnitus.  The veteran expressed disagreement with 
the initial evaluation.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  During the course of the appeal, the RO granted 
separate evaluations for tinnitus and hearing loss and 
assigned a 10 percent evaluation to tinnitus and a 
noncompensable evaluation to the bilateral hearing loss.  

In an August 2002 decision, the Board denied increased 
initial evaluations for both hearing loss and tinnitus.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2003, the 
parties filed a Joint Motion for Partial Remand, requesting 
the Court to vacate and remand for readjudication the issue 
of entitlement to an initial rating in excess of 10 percent 
for tinnitus.  In an April 14, 2003 Order, the Court granted 
the Joint Motion to Remand, and vacated and remanded the 
issue of entitlement to an increased initial evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

This issue is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

As referenced in the Court's April 2003 Order, the parties, 
in the April 2003 Joint Motion for Partial Remand, agreed 
that the Board failed to discuss the requirement to notify 
the veteran of the information necessary to substantiate his 
claim, and did not indicate what evidence, if any, would be 
gathered by the veteran and which evidence would be provided 
by VA.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duty to notify and duty to assist have been 
significantly expanded.  First, VA has a duty to provide 
notice of any information necessary to complete the claim, if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2) (2002).  Second, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  Thus, on remand, the Board was directed to 
reevaluate the appellant's claim in light of the notice and 
assistance provisions of the VCAA, and to provide an adequate 
statement of reasons or bases as to whether the provisions of 
the VCAA had been met considering the facts of the case.

Additionally, in the April 2003 Joint Motion for Partial 
Remand, the parties agreed that a remand was required because 
the Board's decision did not address 38 C.F.R. § 4.25(b), 
which states that disabilities arising from a single disease 
entity are to be rated separately.  The parties found that 
this regulation was "potentially applicable" to the veteran's 
claim because his tinnitus had been reported as "bilateral." 
In essence, the veteran is claiming separate tinnitus ratings 
for each ear under 38 C.F.R. § 4.87, Diagnostic Code 6260.

Since the promulgation of the Board's decision in August 
2002, the VA General Counsel issued an opinion that addresses 
the question of whether Diagnostic Code 6260, as in effect 
prior to June 10, 1999, and as amended as of that date, 
authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head, or whether separate 
disability ratings for tinnitus in each ear may be assigned 
under that or any other diagnostic code. See VAOPGCPREC 2-
2003 (May 23, 2003).  In its readjudication of the veteran's 
claim, the RO should consider the May 2003 opinion of the VA 
General Counsel.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  A record 
of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected tinnitus subsequent 
to the most recent VA examination in June 
2001.  With any necessary authorization 
from the appellant, the VBA AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.

3.  Thereafter, the veteran should be 
afforded a VA ear examination to 
determine the current nature and extent 
of his tinnitus. The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination. In particular, the examiner 
should indicate whether the veteran's 
tinnitus is present in one or both ears 
and whether or not the condition is 
recurrent.

4. Thereafter, the RO should readjudicate 
the veteran's claim of an increased 
rating for tinnitus, with consideration 
specifically being given to the VA 
General Counsel's Opinion, dated May 23, 
2003, VAOPGCPREC 2-2003 and 38 C.F.R. 
§ 4.25.  If the decision remains adverse 
to the veteran, the VBA AMC should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




